TO OUR SHAREHOLDERS: You are cordially invited to attend the 2009 Annual Meeting of Shareholders of Pacific Continental Corporation which will be held at 10:00 a.m. on Monday, April 20, 2009, in the Vistas I Room, 12th Floor, Eugene Hilton, 66 E. 6th Avenue, Eugene, Oregon. At the meeting, you will be asked to approve the election of ten directors to the Pacific Continental Corporation Board of Directors for a term of one-year and to consider an amendment to the 2006 Stock Option and Equity Compensation Plan to increase the number of shares available under the plan for future grant. It is important that your shares be represented at the meeting. Whether or not you plan to attend the meeting, you are requested to complete, date, sign and return your Proxy in the envelope provided. If you do attend the meeting, you may then withdraw your proxy and vote your shares in person. Sincerely, March 20,
